Citation Nr: 0823760	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
lower extremity fasciotomy.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veteran Affairs (VA) Detroit, Michigan Regional 
Office (RO).


FINDINGS OF FACT

The residuals of a bilateral lower extremity fasciotomy do 
not result in pain on examination or any other disability.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
bilateral lower extremity fasciotomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of 
notice mandated by law have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO, dated in June 2004, provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, what evidence was to be provided by him, and what 
evidence the VA would attempt to obtain on his behalf.  In 
addition, the letter adequately informed the veteran that he 
should submit any additional evidence that he had in his 
possession.  The veteran also was provided extensive 
information regarding the rating criteria contained in the 
applicable Diagnostic Code in the statement of the case, 
which was issued in September 2006, as well as additional 
opportunity to submit evidence (which he did not do).  
Therefore, there was no prejudice as a result of the timing 
of the notification.  In addition, the veteran's claim arises 
from his disagreement with the initial evaluation following 
the grant of service connection.  Courts have held that once 
service connection is granted and the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed; and the 
Board concludes, the appeal may be adjudicated without a 
remand for further notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records, VA medical records and 
relevant private treatment records have been obtained, and 
the veteran has declined a hearing on his claim.  
Importantly, the veteran was also afforded a VA medical 
examination and an appropriate medical opinion was provided.  
For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim, and no further 
assistance to the veteran with the development of evidence is 
required.  

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule), which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating. 38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3.

According to the United States Court of Appeals for Veterans 
Claims (hereinafter "Court"), when an appeal ensues from the 
veteran's disagreement with the rating assigned in connection 
with his original grant of service connection, the potential 
for the assignment of separate, or "staged," ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim, or 
whether a preponderance of the evidence is against the claim. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 7804, under 38 C.F.R. § 4.118, provides that 
a 10 percent rating for scarring is warranted where there is 
superficial scarring that is painful on examination.  The 
regulation makes it plain that a superficial scar is one that 
is not associated with underlying soft tissue damage.  A 10 
percent disability rating is the maximum allowable disability 
rating for superficial scarring of this nature.   

In January 2005, the VA provided the veteran an examination 
related to his service connection claim.  This examination 
indicated the veteran sought an evaluation related to 
tingling and pain in both legs.  The veteran reported pain 
associated with touch and cold weather.  Further, the veteran 
reported occasional swelling, but no heat or redness was 
associated with this disability.  Upon examination, the 
examiner noted the veteran had range of motion of 0 to 140 
degrees, in both active and passive tests.  The examiner also 
found the veteran's knees, legs and ankles to be normal.  
Specifically, the examiner observed that the veteran's 
movement against resistance was strong and repetitive use did 
not produce fatigability, weakness, lack of endurance or 
pain.  Important to the current increased rating claim is the 
absence of pain associated with the veteran's legs and scar, 
and the examiner's ultimate diagnosis that there was no 
residual related to the veteran's surgery except a well 
healed scar.  He further states there was no evidence of shin 
splints, and normal knees, legs and ankles.  

In May 2006, the VA provided the veteran an examination 
specifically related to his scarring.  This examination 
revealed no deformity or swelling associated with the 
veteran's scars.  Further, the skin surrounding the scars was 
found to be healthy with normal texture and hair growth.  The 
range of motion of both knees and ankles was found to be 
within normal limits, with no evidence of tenderness or 
herniation.  Upon examining the veteran fully, the examiner 
opined:

There is no evidence of muscle hernia or fascial 
defect in the leg[s]. Neither is there any 
impairment of function of ankle or knee joints.  
There is no neurologic defect....[or] medical 
diagnosis concerning [the veteran's] complaints.  
It is my opinion that his complaints of "pain" 
in the region of his fasciotomy scar are without 
any objective basis.  

The veteran presents a December 2005 orthopedic note from 
John Z. Chrabuszcz, M.D to support his claim, but this fails 
to provide an adequate opinion on the veteran's degree of 
disability.  In this note Doctor Chrabuszcz indicates he 
found no muscle herniation, and "only some pain on palpating 
the surgical sites."  Though unable to provide a medical 
explanation for the veteran's symptoms, Doctor Chrabuszcz 
indicated the veteran's complaints were plausible.  In 
effect, the doctor's statement simply records the statements 
of the veteran and fails to provide objective support for the 
veteran's assertion.  A statement of this nature alone is 
insufficient to support the veteran's claim as it is 
outweighed by the more detailed VA examinations.  Though the 
veteran does complain of slight pain in his December 2005 
evaluation, Doctor Chrabrezcz fails to indicate the objective 
medical reasons or relationship between the veteran's 
complaint of pain and the scarring.  This fact coupled with 
the May 2006 VA examination, indicating the veteran suffered 
no pain associated with his scarring, tends to lessens the 
respective weight attributed to the December 2005 statement.  

A January 2006 VA Progress note does indicate the veteran 
sought treatment for pain in his legs.  This note further 
indicates the veteran was prescribed Jobst stockings, but 
they did not help with the complained pain.  At this time, 
the doctor commented specifically on the veteran's surgery 
and states that after the surgery 

[h]is pain improved but the legs appeared 
deformed and hurt with prolonged standing.  After 
4 years of service, [the veteran] went into 
construction and his legs hurt worse with 
prolonged standing [, and] carrying weights...

This observation indicates the veteran's complaints of pain 
are related to his legs generally and not specifically to the 
fasciotomy scars on his legs, as required by Diagnostic Code 
7804.  The Board notes, the March 2005 RO decision denied 
service connection for the veteran's right and left knee 
conditions, and the veteran has not appealed this ruling.

After considering all of the evidence of record, the Board 
finds that the veteran's scarring, associated with bilateral 
lower extremity fasciotomy, does not meet the schedular 
criteria for a 10 percent disability rating.  A disability 
rating above zero requires evidence of pain upon examination, 
and no medical evidence of record provides adequate support 
for the veteran's contentions.  No medical acknowledgement of 
pain, specifically related to any pain associated with the 
veteran's scarring, is indicated in the veteran's January 
2005 examination report, in the January 2006 VA progress note 
or in the May 2006 VA examination.  Though the December 2005 
statement of Doctor Chrabuszcz does indicate the veteran 
suffered some pain associated with his scarring, this opinion 
fails to provide adequate support for the veteran's claim for 
an increased rating as it is outweighed by the other 
evidence.  For the foregoing reasons, the Board finds that 
the residuals of a bilateral lower extremity fasciotomy do 
not result in pain on examination or any other disability.  
Accordingly, the Board concludes that the criteria for an 
initial disability rating in excess of zero percent for 
bilateral lower extremity fasciotomy have not been met.  The 
Board finds that a staged rating would not be applicable in 
this case as there is no convincing evidence that the 
severity of the disorder has varied during the pertinent 
period of time.  





	(CONTINUED ON NEXT PAGE)



ORDER

A claim for a compensable initial rating for bilateral lower 
extremity fasciotomy is denied.  



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


